            Case 2:21-cv-00503-MJH Document 17 Filed 05/10/21 Page 1 of 6




                          IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                                      PITTSBURGH

MARTHA BAILEY, INDIVIDUALLY                        )
AND ON BEHALF OF ALL OTHERS                        )
SIMILARLY SITUATED;                                )                   2:21-CV-00503-MJH
                                                   )
                Plaintiff,                         )
                                                   )
        vs.                                        )
                                                   )
                                                   )
ULTA SALON, COSMETICS &
FRAGRANCE, INC.,

                Defendant,

                                            OPINION

       Plaintiff, Martha Bailey, Individually and Behalf of All Others Similarly Situated, brings

the within putative class action against Defendant, Ulta Salon, Cosmetics & Fragrance, Inc., for

claims under the Pennsylvania Unfair Trade Practices and Consumer Protection Law (UTPCPL

73 P.S. §§ 201-1 et seq.). (ECF No. 1-1). Ms. Bailey moved to remand the case to the Allegheny

Court of Common Pleas. (ECF Nos. 2 and 3). The matter is now ripe for consideration.

       Upon consideration of Ulta’s Notice of Removal (ECF No. 1), Ms. Bailey’s Complaint

(ECF No. 1-2), Ms. Bailey’s Motion to Remand to State Court (ECF No. 2), the respective briefs

of the parties (ECF Nos. 3, 12, and 15), and for the following reasons, Ms. Bailey’s Motion to

Remand to State Court will be granted.

       I.       Background

       Ms. Bailey brought a putative class action in the Allegheny County Court of Common

Pleas alleging Ulta violated the UTPCPL by collecting sales tax on its sales of protective face

masks. (ECF No. 1-2). As of April 23, 2020, the Pennsylvania Department of Revenue advised

that protective face masks would be exempt from Pennsylvania sales tax. Id. at ¶ 34. Ms. Bailey
          Case 2:21-cv-00503-MJH Document 17 Filed 05/10/21 Page 2 of 6




avers that on October 17, 2020, she purchased two protective face masks at Ulta. Id. at ¶ 47.

Ulta charged $5.30 for the masks which included $5.00 for the masks and $0.30 for the 6% sales

tax. Id. at ¶¶ 48-50. In addition to Ms. Bailey’s October 17, 2020 purchase, Ulta allegedly

charged sales tax on approximately 25,000 transactions of face masks in Pennsylvania during the

relevant time period. Id. at ¶ 60. Therefore, Ms. Bailey alleges that Ulta’s conduct of charging

sales tax on otherwise exempt items constitutes unfair methods of competition and unfair or

deceptive acts or practices under the UTPCPL. Id. at ¶ 69.

       For Ulta’s alleged violation of the UTPCPL, Ms. Bailey, and on behalf of those similarly

situated, avers that she and the putative class members are entitled to one hundred dollars ($100)

per violation, along with reasonable costs and attorneys’ fees and such additional relief the Court

deems necessary and proper. Id. at ¶ 71.

       On April 15, 2021, Ulta filed a Notice of Removal maintaining that this Court has

jurisdiction over Ms. Bailey and the putative class under the Class Action Fairness Act of 2005

(“CAFA”), Pub. L. No. 109-2, 119 Stat. 4 (2005). (ECF No. 1 at ¶ 14). CAFA grants federal

courts diversity jurisdiction over putative class actions that were commenced on or after its

effective date of February 18, 2005, and that have minimal diversity, 100 or more class

members, and an aggregate amount in controversy over $5,000,000. See 28 U.S.C. § 1332 note;

§§ 1132(d)(2)(A), (d)(5)(B), (d)(6).

       In her Motion for Remand, Ms. Bailey contends that 1) CAFA Jurisdiction does not exist

because the amount in controversy does not exceed $5,000,000; 2) The Court should remand

under the Tax Injunction Act; and/or 3) The Court should reject jurisdiction under principles of

comity.




                                                 2
           Case 2:21-cv-00503-MJH Document 17 Filed 05/10/21 Page 3 of 6




       II.      Standard of Review

       Under 28 U.S.C. § 1441, a defendant may remove an action brought in state court to

federal district court when the claims fall within the federal court's original jurisdiction. See 28

U.S.C. § 1441(a). A plaintiff may challenge removal for lack of jurisdiction by moving

to remand the matter to state court. See id. § 1447(c). Such motions may be filed at any time

before final judgment is entered. Id. If the district court indeed lacks subject matter jurisdiction,

it must remand to the state court from which the action was removed. Id. As the party asserting

jurisdiction, defendants bear the burden of proving that the matter is properly before the federal

court. See Frederico v. Home Depot, 507 F.3d 188, 193 (3d Cir. 2007) (citations omitted); Steel

Valley Auth. v. Union Switch & Signal Div., 809 F.2d 1006, 1010 (3d Cir. 1987) (same).

       III.     Discussion

       Ms. Bailey contends that this Court cannot maintain CAFA jurisdiction because the

amount in controversy does not exceed $5,000,000. Specifically, she argues that the parties do

not dispute that Ulta charged sales tax for approximately 25,000 face mask transactions.

Therefore, under the statutory available damages of $100 per violation, Ms. Bailey asserts that

the maximum amount of statutory damages available totals $2,500,000. When added to an

award of attorneys’ fees of thirty percent, 1 the maximum UTPCPL award for Ms. Bailey and a

putative class is between $2,500,000 and $3,250,000. Ulta argues that, because the UTPCPL

provides for treble damages, the award for statutory damages could exceed $7,500,000. Thus,

Ulta maintains that requisite amount in controversy under CAFA is met. In response, Ms. Bailey

contends that Ulta misreads the language of the UTPCPL, because the statute only provides for

treble damages of the actual damages sustained and not for the $100 per violation provisions.



       1
           See Frederico v. Home Depot, 507 F.3d 188, 199 (3d Cir. 2007)
                                                  3
          Case 2:21-cv-00503-MJH Document 17 Filed 05/10/21 Page 4 of 6




       Under CAFA, a defendant may remove a class action to a federal district court so long as

the action satisfies the statute’s special diversity and procedural requirements. Specifically,

federal district courts have original jurisdiction over such cases when (1) there are at least 100

members of the class; (2) there is minimal diversity, i.e., any member of the class of plaintiffs is

a citizen of a different state from any defendant; and (3) the amount in controversy, as

aggregated across all individual claims, exceeds the sum or value of $5 million (exclusive of

interest and costs). 28 U.S.C. §§ 1332(d)(2)(A), (d)(5)(B), (d)(6). Ms. Bailey’s Complaint does

not state an aggregate amount in controversy.

       The United States Supreme Court has explained that “[w]hen the plaintiff’s complaint

does not state the amount in controversy, the defendant’s notice of removal may do so.” Dart

Cherokee Basin Operating Co., LLC v. Owens, 574 U.S. 81, 84 (2014). To that end, “the notice

of removal need include only a plausible allegation that the amount in controversy” is satisfied.

Id. at 89 (citing 28 U.S.C. § 1446(a)). “The defendant’s amount-in-controversy allegation should

be accepted when not contested by the plaintiff or questioned by the court.” Id. at 87.

       In a case where the plaintiff contests the defendant’s allegation, however, “ ‘[r]emoval ...

is proper on the basis of an amount in controversy asserted’ by the defendant ‘if the district court

finds, by the preponderance of the evidence, that the amount in controversy exceeds’ the

jurisdictional threshold.” Id. (quoting 28 U.S.C. § 1446(c)(2)(B)). The Third Circuit Court of

Appeals has interpreted preponderance of evidence in this context as “proof to a reasonable

probability that jurisdiction exists.” Frederico v. Home Depot, 507 F.3d 188, 195 n.6 (3d Cir.

2007) (quoting Shaw v. Dow Brands, Inc., 994 F.2d 364, 366 (7th Cir. 1993)).

       Here, the question of amount in controversy centers on whether or not a statutory award

of $2,500,000, based upon a $100 per violation for up to 25,000 face mask transactions, could be



                                                  4
         Case 2:21-cv-00503-MJH Document 17 Filed 05/10/21 Page 5 of 6




trebled under the UTPCPL. If it can, then Ulta is correct that the amount in controversy exceeds

$5,000,000.00, and CAFA jurisdiction exists. However, a reading of the pertinent language of

the UTPCPL suggests otherwise. The UTPCPL provides as follows:

       (a) Any person who purchases or leases goods or services primarily for personal,
       family or household purposes and thereby suffers any ascertainable loss of money
       or property, real or personal, as a result of the use or employment by any person
       of a method, act or practice declared unlawful by section 31 of this act, may bring
       a private action to recover actual damages or one hundred dollars ($100),
       whichever is greater. The court may, in its discretion, award up to three times
       the actual damages sustained, but not less than one hundred dollars ($100),
       and may provide such additional relief as it deems necessary or proper. The
       court may award to the plaintiff, in addition to other relief provided in this
       section, costs and reasonable attorney fees.

73 P.S. § 201-9.2 (emphasis added). Courts have interpreted this section, and this Court agrees,

that, under the plain reading of the statute, only actual damages sustained by a plaintiff may be

trebled. See Lesoon v. Metro. Life Ins. Co., 898 A.2d 620, 626 (Pa. Super. 2006); Dukes v.

Firstrust Bank (In re Dukes), No. 91-15339-DWS, 1998 Bankr. LEXIS 287, at *20 n.17 (Bankr.

E.D. Pa. Feb. 19, 1998); Barker v. Altegra Credit Co. (In re Barker), 251 B.R. 250, 265 (Bankr.

E.D. Pa. 2000); Metz v. Quaker Highlands, 714 A.2d 447, 449 (Pa. Super. 1998); In re Wylie,

No. 90-13613-S, 1991 U.S. Dist. LEXIS 3700, at *14 (E.D. Pa. Mar. 22, 1991); Carrick v. Sears,

Roebuck & Co., 252 F. Supp. 2d 116 (M.D. Pa. 2003)). Here, the damages that could be trebled

under the UTPCPL are the actual damages sustained, namely the incorrectly collected sales tax.

Taking Ms. Bailey’s allegations as an exemplar for the putative class, her alleged actual damages

totaled $0.30. Therefore, even if actual damages were trebled for the 25,000 similar transactions,

said damages would total $22,500.00. When the treble damages ($22,500) are added to

anticipated statutory damages of $100 per violation ($2,500,000), and estimated attorney’s fees

($750,000) are added, the total alleged and available UTPCPL damages fall short of the

$5,000,000 threshold required under CAFA. Therefore, this Court cannot maintain jurisdiction

                                                 5
         Case 2:21-cv-00503-MJH Document 17 Filed 05/10/21 Page 6 of 6




under CAFA. In that CAFA jurisdiction was the sole basis for Ulta’s removal, Ms. Bailey’s

Motion for Remand to the Allegheny County Court of Common Pleas will be granted.

       IV.    Conclusion

       After consideration of Ulta’s Notice of Removal (ECF No. 1), Ms. Bailey’s Complaint

(ECF No. 1-2), Ms. Bailey’s Motion to Remand to State Court (ECF No. 2), the respective briefs

of the parties (ECF Nos. 3, 12, and 15), and for the foregoing reasons, Ms. Bailey’s Motion to

Remand to State Court will be granted. Ms. Bailey’s Complaint will be remanded to the

Allegheny County Court of Common Pleas. A separate order shall follow.

              DATED this 10th day of May, 2021.

                                            BY THE COURT:



                                            MARILYN J. HORAN
                                            United States District Judge




                                               6
